DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-11 and 14-15 in the reply filed on 7/22/2022 is acknowledged. Claims 12-13 are withdrawn. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Since Applicant did not traverse the restriction requirement, it is hereby deemed proper and made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recite the limitation “metal ceramic”. This phrase is indefinite because it is unclear what the scope of the phrase refers to: is it metal and ceramic or a ceramic that a compound of a metal? For purposes of examination, the latter is presumed. Dependent claims depend from an indefinite claim and are indefinite for the same reason.
Claim 10 recites “the trailing edge of a wing”. There is insufficient antecedent basis for this limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 6-9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Adams et al. (US 2016/0375648).
Regarding claims 1 and 6-7, Adams teaches a metal matrix composite structure (¶ 1) which can be used as armor on aircraft (¶ 2). Since the claim does not specify any structure to the claimed wing component, nor is such structure implied, it is expected that such a structure could be an aircraft wing component, absent objective evidence to the contrary. See MPEP 2112. The structure includes a honeycomb structure wherein cells are infiltrated with liquid metal (¶ 12). Some cells contain hollow microspheres 30 while others contain filler material 20 prior to metal infiltration (¶ 22, see Fig. 5). A cell containing hollow microsphere corresponds to the claimed second portion and a cell containing filler material corresponds to the claimed first portion. As can be seen from Fig. 1, all cells are adjacent to a surface (i.e., top or bottom) of the structure. The hollow microspheres may be ceramic (¶ 37), and may be alumina (¶ 38). The filler material may also be alumina (¶ 50), and may take the form of particulates or fibers (¶ 48).

    PNG
    media_image1.png
    269
    339
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    564
    542
    media_image2.png
    Greyscale

Regarding claim 3, Adams teaches the microspheres have a mean diameter of less than 100 microns (¶ 39), giving the microspheres a plurality of diameters in a predetermined range.
Regarding claims 8-9, Adams implicitly teaches using the same metal to infiltrate the cells of the honeycomb structure, and the metal may be an aluminum alloy (¶ 31).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 2016/0375648), as applied to claim 1.
The limitations of claim 1 have been addressed above.
Regarding claim 2, Adams does not expressly teach the diameter of the microspheres are substantially the same. However, Adams does teach that diameter of the microspheres has a direct effect on the properties of the composite structure (¶ 6). Since the prior art recognizes the diameter as a result-effective variable, it would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to discover, through routine optimization, a desired diameter size and distribution for achieving desired properties of the composite structure.
Regarding claims 4-5, given the arrangement of cells in the honeycomb structure of the composite (see Fig. 1), the thickness of one cell (corresponding to either the first or second portion) would represent about 50% of the thickness of the composite for a 2 x 2 honeycomb, and about 25% of the thickness of the composite for a 4 x 4 honeycomb. The thickness of one cell would be less than about 25% of the thickness of the composite for any honeycomb larger than 4 x 4. Accordingly, the thickness of the second portion in Adams is less than about 50%, overlapping the claimed range and creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 11, since Adams teaches the composite structure can be used as armor on aircraft (¶ 2), it would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to position the composite structure at the surface of an aircraft to provide protection to any enclosed components, cargo, or personnel, and any such surface of an aircraft can be considered an aircraft control surface.
Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 2016/0375648), as applied to claim 1, further in view of Schwartz et al. (US 6,085,965).
Regaridng claim 10, the limitations of claim 1 have been addressed above. Adams does not expressly teach a wing component comprising at least the trailing edge of a wing. Schwartz teaches a low density aluminum metal part (abstract) which is used for wing skins of airplanes (col. 2, lines 32-37). These low density aluminum metal parts may be honeycomb structures (col. 2, lines 22-23), which is structurally analogous to the honeycomb composite of Adams. It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use the honeycomb composite structure of Adams in the wing skin taught by Schwartz because such a material would be simultaneously lightweight and function as armor protection, making the material particularly useful for military applications.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 2016/0375648) in view of Schwartz et al. (US 6,085,965) and Vassberg et al. (2020/0002014).
Regarding claims 14-15, Adams teaches a metal matrix composite structure (¶ 1) which can be used as armor on aircraft (¶ 2). The structure includes a honeycomb structure wherein cells are infiltrated with liquid metal (¶ 12). Some cells contain hollow microspheres 30 while others contain filler material 20 prior to metal infiltration (¶ 22, see Fig. 5). A cell containing hollow microsphere corresponds to the claimed second portion and a cell containing filler material corresponds to the claimed first portion. As can be seen from Fig. 1, all cells are adjacent to a surface of the structure. The hollow microspheres may be ceramic (¶ 37), and may be alumina (¶ 38).
Adams does not expressly teach a wing assembly comprising a wing main body, engine, and wing component comprising the composite structure. Schwartz teaches a low density aluminum metal part (abstract) which is used for wing skins of airplanes (col. 2, lines 32-37). These low density aluminum metal parts may be honeycomb structures (col. 2, lines 22-23), which is structurally analogous to the honeycomb composite of Adams. Vassberg teaches an airplane wing which comprises a wing, and an engine placed forward of the wing (see Fig. 1A). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use the honeycomb composite structure of Adams in a wing skin as taught by Schwartz for a wing assembly such as that disclosed in Vassberg because such a material would be simultaneously lightweight and function as armor protection, making the material particularly useful for military applications.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rabiei (US 2012/0196147) discloses a composite metal foam comprising hollow spheres. A rejection over Rabiei is considered to be cumulative at this time. Kawaguchi (US 2003/0129437) discloses a composite having a first section comprising reinforcement and a second section comprising hollow spheres; however, there is no teaching or suggestion that the composite is for or could be used for an aircraft wing or aircraft in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784